Citation Nr: 1026927	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for anxiety disorder, 
rated as 30 percent disabling prior to November 19, 2009, and as 
70 percent since November 19, 2009.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
By an April 2010 decision, the Appeals Management Center (AMC) 
concluded that a 70 percent rating was warranted, effective 
November 19, 2009, the date of the most recent VA examination.

The case was remanded by the Board in October 2008 to obtain 
additional treatment records and to schedule the Veteran for a VA 
examination.  With the exception of private treatment records not 
being obtained since the Veteran did not submit an authorization 
for release form, a review of the record indicates that the 
Board's remand directives have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As 
noted above, the Veteran was awarded an increased evaluation of 
70 percent for his service-connected psychiatric disability 
during the pendency of the claim.  The Veteran has not suggested 
that this increased evaluation would satisfy his appeal for a 
higher evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore the 
Board concludes that the issue of entitlement to a higher initial 
rating for anxiety disorder remains before the Board.  

The Board observes that the arguments advanced by the Veteran 
essentially raise the issue of entitlement to TDIU.  Such an 
issue has not been adjudicated by the RO, nor developed for 
appellate consideration at this time although the Board notes 
that in the June 2010 notice letter to the Veteran, the RO 
enclosed a VA Form 21-8764 (Disability Compensation Award 
Attachment-Important Information), which provided information to 
the Veteran as to how to apply for TDIU.  However, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) it was held that a claim for 
TDIU was part of an increased rating issue when such claim is 
raised by the record.  As such, it must be adjudicated by the RO 
prior to appellate consideration.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran responded 
to an April 2010 supplemental statement of the case with a 
request that VA obtain his psychiatric treatment records from the 
Oscar G. Johnson VA Medical Center (VAMC) in Iron Mountain, 
Michigan and the Sault Ste. Marie Clinic in Kincheloe, Michigan 
for the last two years.  

There are no VA treatment records in the claims file dated after 
September 2009.  Therefore, remand to request these records is 
required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records).

Additionally, since the case is being remanded to obtain VA 
treatment records, the Board finds that the Veteran should be 
afforded another opportunity to submit a release form for private 
treatment records from Tribal Health Center.

Finally, as noted, the Veteran has raised the issue of 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The Court has held that a request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the 
appellant is unemployable due to the disability for which an 
increased rating is sought, then whether TDIU is warranted as a 
result of that disability is part and parcel to that claim.  Id. 
at 455.  The RO has not addressed this issue.  Therefore, the 
matter is remanded to the RO for readjudication of the Veteran's 
claim for higher disability ratings in accordance with the 
holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to send the Veteran and his 
representative, a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable VA to obtain any additional 
evidence pertinent to the TDIU claim.

In particular, the RO/AMC should 
specifically request that the Veteran 
complete and submit a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
so that VA will have information 
concerning his past employment.  The 
RO/AMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit to 
substantiate entitlement to TDIU and 
what VA will do.

2.  The RO/AMC should obtain and 
associate with the record all records 
of treatment indicated by the Veteran 
pursuant to numbered paragraph one (1) 
above, as well as all of the Veteran's 
psychiatric treatment records from the 
Oscar G. Johnson VA Medical Center 
(VAMC) in Iron Mountain, Michigan and 
the Sault Ste. Marie Clinic in 
Kincheloe, Michigan dated since 
September 2009.  Efforts to obtain the 
requested records should be ended only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  Because VA records are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in 
the claims file.

3.  With any necessary authorization 
from the Veteran, the RO/AMC should 
obtain and associate with the claims 
file treatment records from Tribal 
Health Center.  Efforts to obtain the 
requested records should be ended only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file. 

4.  The RO/AMC should thereafter 
develop and formally adjudicate the 
TDIU claim, and readjudicate the claim 
for a higher rating for anxiety 
disorder based on evidence received 
since the April 2010 statement of the 
case, including a statement from the 
Veteran's wife received in May 2010.  
If the claim remains denied, the AMC/RO 
should issue a supplemental statement 
of the case to the Veteran and his 
representative, and they should be 
given an opportunity to respond before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


